[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                              FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           SEPT 19, 2008
                                 No. 07-14958
                                                        THOMAS K. KAHN
                                                             CLERK

                    D. C. Docket No. 05-00102 CV-WCO-2

KIMARA DEWBERRY,

                                                    Plaintiff-Appellant,

                                    versus

GILMER COUNTY SCHOOL DISTRICT,
RAIFORD CANTRELL,
Superintendent of Gilmer County School District,
in his official capacity,
ALEXANDER B. RAINEY,
former Superintendent of Gilmer County School
District, in his individual capacity,
SANDRA DAVENPORT,
Principal of Ellijay Primary School, in her
official and individual capacity,
CHARME HARMON,
Principal of Ellijay Elementary School, in her
official and individual capacity, et al.,

                                                    Defendants-Appellees.
                    Appeal from the United States District Court
                       for the Northern District of Georgia


                                 (September 19, 2008)

Before DUBINA, HULL and FAY, Circuit Judges.

PER CURIAM:

      Appellant Kimara Dewberry (“Dewberry”) appeals the district court’s grant

of summary judgment in favor of Appellees Gilmer County School District

(“GCSD”), Raiford Cantrell, Alexander B. Rainey, Sandra Davenport, Charme

Harmon, and Julie Martin1 on her race discrimination claims brought under 42

U.S.C. § 1981, 42 U.S.C. § 1983, and Title VII, 42 U.S.C. §§ 2000e to 2000e-17.

      “We review de novo a district court’s grant of summary judgment, viewing

all the evidence, and drawing all reasonable inferences, in favor of the non-

moving party.” Allstate Life Ins. Co. v. Miller, 424 F.3d 1113, 1115 (11th Cir.

2005).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the district court’s grant of summary judgment


      1
       Martin was the GCSD personnel director from April 1999 through January 2004; Harmon
and Davenport are principals at GCSD elementary schools; Rainey was the GCSD superintendent
from December 1998 through December 2004; Cantrell is the current GCSD superintendent.

                                            2
in favor of the Appellees because Dewberry fails to show that the reasons given by

the Appellees for hiring Payton, Parks, Young, or Watkins were a mere pretext for

discrimination.

      AFFIRMED.




                                        3